IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
CHAVEZ EATON,
. C.A. No. Kl7A-02-002 WLW
Appellant, : Kent County
v.
ARCH TELECOM, INC. and
UNEMPLOYMENT INSURANCE
APPEALS BOARD,
Appellee.
Submitted: August l, 2017
Decided: October 25, 2017
ORDER
Upon an Appeal from the Decision of the
Unemployment Insurance Appeals Board.
Aj‘irmed.
Mr. Chavez Eaton, pro se

Carla A.K. Jarosz, Esquire of the Department of Justice, Wilmington, Delaware;
attorney for the State.

WITHAM, R.J.

Chavez Eaton v. Arch Telecom, Inc. & UIAB
C.A. No. Kl 7A-02-002 WLW
October 25, 2017

Appellant Chavez Eaton (hereinaf`ter “Mr. Eaton”) has appealed a decision of
the Unemployment Insurance Appeals Board (hereinafter the “UIAB” or the “Board”),
which determined that Mr. Eaton was disqualified from receiving unemployment
benefits. The Court’s review is confined to the facts contained in the record, and it is
those facts that are referenced herein.

Mr. Eaton was discharged from Arch Telecom on October 26, 2016. Prior to
his discharge, Mr. Eaton was reprimanded for taking unauthorized breaks and was
given a written warning regarding his performance, listing various unacceptable
behaviors. Among these warnings were admonitions that Mr. Eaton follow his work
schedule and take breaks only when approved. Noting the above facts, the Board
found that Mr. Eaton acted willfully and wantonly in failing to follow the schedule as
well as taking unapproved breaks, was therefore discharged for cause,l and
disqualified from the receipt of unemployment benefits.2 Mr. Eaton timely appealed
to this Couit.

It is well established that an appeal from an administrative board’s final order
to this Court is confined to a determination of whether the UIAB’s decision is
supported by substantial evidence and is free from legal error.3 Evidence is substantial

when it is such that a reasonable mind might accept as adequate to Support a

 

1Majaya v. Sojourner’s Place, 2003 WL 2135()542 at *4 (Del. Super. June 6, 2003).
2 19 Del. C. 3314(2).

3 E.g., Unemployment Ins. Appeal Bd. Dept. of Labor v. Duncan, 337 A.2d 308, 308 (Del. 1975);
Thompson v. Christiana Care Health System, 25 A.3d 778, 781-72 (Del. 2011).

2

Chavez Eaton v. Arch Telecom, Inc. & UIAB
C.A. No. Kl7A-02-0()2 WLW
October 25, 2017

conclusion.4 The party that attacks the Board’s decision bears the burden of proof.5

Here, Mr. Eaton’s sole argument for reversal relates to the merits of the Board’s
decision. Mr. Eaton argues that the Board incorrectly determined that he was given
a “single unambiguous warning that proscribed conduct will not be tolerated, and that
discharge would be the consequence.” Mr. Eaton does not deny that he received a
written warning regarding his conduct, or that he was warned that discharge would be
the consequence of the prohibited conduct, rather, he argues that the notice was
ambiguous In his opening brief, Mr. Eaton characterized the ambiguity as follows:

Being the fact that Chavez Eaton was given six different issues

pertaining his final warning on October 10th 2016, it is highly improbable

that this could be interpreted as unambiguous
Mr. Eaton provides no case law or other authority to support his assertion that the
warning provided was ambiguous

The Court is unconvinced by Mr. Eaton’s argument. As an initial matter, the
Court notes that a “single unambiguous waming” such as described by Mr. Eaton, is
not necessarily required in every case: “[t]he inquiry into whether a warning is
sufficient to put the employee on notice is ‘very fact specific.”’6 The requirement for

a “single unambiguous waming,” comes from the Delaware Supreme Court’s decision

 

“ Histed v. E.I. Dupont deNemours & Co., 621 A.2d 340, 342 (Del. 1993).

5 Dep't of Justice v. Unemployment Ins. Appeal Bd., 2016 WL 3742158, at *4 (Del. Super. July 6,
2016) (citations omitted).

5 Murphy &Landon, P.A. v. Pernic, 121 A.3d 1215, 1224 (Del. 2015).

3

Chavez Eaton v. Arch Telecom, Inc. & UIAB
C.A. No. K17A-02-002 WLW
October 25, 2017

in Ortiz v. Unemployment Insurance Appeals Board.7 The facts in Ortiz are highly
distinguishable from those here: in that case, the employer had previously condoned
the employee’s substandard performance8 There is no indication that the requirement
imposed in Ortiz should apply in a case where the employee has been apprised of his
or her impermissible behavior, and such behavior was met with reprimand. Here,
during the Board hearing, Mr. Eaton admitted to having previously been “written up”
for taking unauthorized breaks At the end of his testimony, Mr. Eaton was asked by
a Board member, “So you were aware, according to the information given to you from
your Employer about the issues that were ongoing?” to which Mr. Eaton responded
“Yes.”

Further, the record shows that the written warning unambiguously advised Mr.
Eaton of the specific behaviors for which he was terminated, i.e., failing to follow his
work schedule and taking unapproved breaks He was informed that these behaviors
were unacceptable and would result in his termination if repeated. The Court finds
there was substantial evidence to support the Board’s determination that the notice
provided was adequate, that Mr. Eaton’s neglect of his duties was willful and wanton,
and that he was terminated for “just cause.” Mr. Eaton has failed to carry his burden

of showing why the Board’s decision should be reversed.

 

7 317 A.2d 100 (Del. 1974).

s Id. at 100.

Chavez Eaton v. Arch Telecom, Inc. & UIAB
C.A. No. Kl7A-02-002 WLW
October 25, 2017

WHEREFORE, for the reasons cited herein, Mr. Eaton’s appeal is DENIED.
The decision of the Unemployment Insurance Appeals Board is accordingly
AFFIRMED.

IT IS SO ORDERED.

/s/ William L. Witham Jr.
Resident Judge

 

WLW/dmh